Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 1 of 50

 

Sinco Technologies Pte Ltd. v. Sinco Electronics (Dongguan) Co. Ltd., et al

APPENDIX D.2

 

DEFENDANTS’ DEPO DESIGNATIONS & PLAINTIFF’S OBJECTIONS

 

 

NDCA Case No. 3:17CV05517 EMC

 

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 2 of 50

ROPERS MAJESK PC

LAEL D. ANDARA (SBN 215416)
lael.andara@ropers.com

ROBIN PEARSON (SBN 146704)
robin.pearson@ropers.com

DANIEL E. GAITAN (SBN 326413)
daniel.gaitan@ropers.com

545 Middlefield Road, Suite 175
Menlo Park, CA 94025

Telephone: (650) 364-8200
Facsimile: (650) 780-1701

Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD.

 

 

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SINCO TECHNOLOGIES PTE LTD,
Plaintiff,

Vv.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGLE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CoO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY
CO., LTD.; MUI LIANG TJOA (an
individual); NG CHER YONG aka CY NG (an
individual); and LIEW YEW SOON aka

MARK LIEW (an individual),

Defendants.

 

 

4828-6865-8 169.2

Case No. 3:17CV5517

PLAINTIFF SINCO TECHNOLOGIES
PTE LTD'S OBJECTIONS TO
DEFENDANTS' DEPOSITION
DESIGNATIONS AND NOTICE OF
COUNTER-DESIGNATIONS

PRETRIAL HEARING

Date: October 5, 2021

Time: 3:00 p.m.

Place: Courtroom 5 — 17" Floor
Hon. Edward M. Chen

TRIAL DATE
November 1, 2021

PLAINTIFF'S DEPO DESIGNATIONS
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 3 of 50

Plaintiff SinCo Technologies Pte. Ltd, (“SINCO”) hereby provides objections and counter
designations to Defendants’ identified Deposition testimony. Any designation including
discussion by the attorney, other than objections, with the witness are intended as it provides

context for later testimony.

ABBREVIATION | OBJECTIONS

106 Rule of completeness to designation.
(page:line to page:line). Objections removed.

 

Testimony in designation not relevant to claims or
401/402 ao, .
defenses in this action.

 

403 Designation causes unfair prejudice, confuses the issues,
misleads the jury, wastes time (asked and answered).

 

 

 

 

 

 

 

 

609 Presumption Against Reference to Prior Conviction over
ten years old.!
MIL Subject to motion in limine.
LC Calls for legal conclusion.
RD Testimony is not based on Personal Knowledge, but
simply reading a document provided by counsel.
NR Non-responsive; no question pending.
SPEC Calls for speculation.
Vv Vague.
M Misstates the testimony.

 

 

 

 

Any objections are presumed removed from any deposition testimony read or played
before the Jury. Defendants designations were inconsistent” in skipping or designation of attorney
objections along with designation of the counsel asking the question (which is not spoken, and
not on the video), in either event such material would not be read or appear on the deposition
video. SINCO’s counter designations again assumes that any objections by counsel will be

removed from the testimony, as well as reference to the attorney asking the question.

 

' Defendants’ Deposition Designations is not Proper Notice as required under FRE 609.

? For Example: Bryan Lim 19:3; 25:18; 59:13-19; 62:17-20; 80:23 and 85:22 (Defendants
designating objections) 39:17; 40:3; 42:21; 47:20; 48:8 and 17; 51:17; 56:4 and 11; 57:18; 64:20
and 65:7 (Defendants designating attorney name). Many more are included not herein referenced.

4828-6865-8169.2 PLAINTIFF'S DEPO DESIGNATIONS

“1- 3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 4 of 50

COUNTER-DESIGNATIONS AND OBJECTIONS

These counter-designations anticipate the removal of objections and interaction not in the

form of a question by counsel as presented to the Jury.

I. Minh Chi Nguyen (United States)

 

DEPOSITION OF MINH CHI NGUYEN, TAKEN ON AUGUST 24, 2018

 

(Page and Line Numbers)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dey ee
OBJECTIONS TO PLAINTIFF COUNTER- OBJECTIONS TO
DEPOSITION
DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
5:25-6:8
8:1-9:8
9:10-9:17
9:19-21
9:24-10:1
10:13-10:24 106 10:8-:11:1
11:22-13:12 106 11:19-13:18
14:6-10
14:13-14
14:17-23
15:8-16:21
17:21-18:6 17:21-18:20; 20:2-
106 SPEC 21:16; 25:7-26:18
18:12-13 and 27:24-28:7
31:11-31:23 106 31:11-31:25
37:12-38:2 106 36:4-38:13
52:11-53:12
; . 52:11-54:25 and
56:5-60:19 106 55-3-62:24
62:15-18
4828-6865-8169.2 5. PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 5 of 50

 

DEPOSITION OF MINH CHI NGUYEN, TAKEN ON AUGUST 24, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)

DEFENDANTS? OBJECTIONS TO OBJECTIONS TO
DEPOSITION

DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
63:15-21 106 63:2-63:25
64:21-65:19 106 64:9-67:23
71:22-72:2 106 M 70:1-72:2
72:14-73:7 106 72:14-73:21
99:24-101:3 106 98:21-101:23
101:24-102:5
106:9-107:6 . .

106 103:16-110:18
109:2-110:18
113:8-23 106 113:8-114:25
M46:3-147.18 106 146:3-147:24; 149:7-
151:12-152-13 24 and 150:1-151:20
1S4:9-156:4 154:9-157:1 and

106 157:3-8
156:6-19 —
157:9-19

106 157:9-159:24
158:14-24
163:25-165:12 106 163:8-165:12
168:2-19 106 165:19-171:18
171:22-172:13 106 171:22-172:15
185:6-19 106 184:17-185:19

 

 

 

 

 

SINCO intends on calling this witness to testify live at trial.

AS28-O859-8169-2 3. PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 6 of 50

If. BRYAN LIM (Singapore)

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)

 

A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

PLAINTIFF’S
DEPOSITION
DESIGNATION

DEFENDANTS
DEPOSITION
DESIGNATION

 

5:3-4

 

5:5-11

 

5:16-6:6

OBJECTIONS TO

DEFENDANTS
DESIGNATIONS

PLAINTIFFS’
COUNTER-
DESIGNATION

OBJECTIONS TO
COUNTER-
DESIGNATION

 

 

 

 

8:10-11:7

 

9:1-12:13

106

8:10-12:13

 

11:17-24

 

13:3-16

13:3-11

106

12:20-13:16

 

14:2-15:16

14:2-14:6

 

15:8-25

106

14:2-16:4

 

 

17:6-18:3

 

18:6-17

 

19:2-9

 

19:12-13

 

19:16-20:1

 

20:4-8

 

20:14-16

 

20:18

 

20:21-21:5

 

21:20-23:4

106

16:18-23:4

 

 

 

 

 

 

 

 

 

 

24:1

401/402 NR

 

24:2-25:15

 

 

 

 

 

 

 

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 7 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)
PLAINTIFF’S DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEPOSITION DEFENDANTS COUNTER- COUNTER-
DESIGNATION DESIGNATION DESIGNATIONS DESIGNATION DESIGNATION
25:16-27:14
106 25:16-28:25
25:22-27:14
29:1-4 M
RD L 401/402
29:9-12 L 401/402 403. | 28:1 7-30:17
29:16 401/402 403
30:12-17
L 401/402 403
30:21
30:23-24
31:2-9
106 30:23-31:22
31:11
31:19-22
32:1-3
32:5-6 401/402
32:10-13 106
33:15 401/402
32:5-38:15
33:17-35:12 106
35:15-36:21 | 106 32:5-40:13
36:23-38:15 106
38:23-39:11 106
39:6-40:13 39:13-24 M 106
40:1-14 106

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 8 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)

PLAINTIFF’S DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEPOSITION DEFENDANTS COUNTER- COUNTER-
DESIGNATION DESIGNATION DESIGNATIONS DESIGNATION DESIGNATION

41:7-42:8 106 41:7-42:11
41:11-42:1

42:12-15 106 V
42:12-43:15

42:18-23 106 V

43:2-19 106 M

43:21-22 106

43:24-44:2 V 106

44:4 106

44:7-8 106

44:10-45:21

45:23-46:11 106 45:23-46:22

46:23-25
46:23-47:16 47:4-9 V 106 46:23-47:16

47:11-13

47:19-48:5

48:7-48:14

48:16-51:10
49:12-51:6

106 47:15-54:11

51:12-13

51:15-19

52:22-54:16

 

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 9 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
PLAINTIFF’S DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEPOSITION DEFENDANTS COUNTER- COUNTER-
DESIGNATION DESIGNATION DESIGNATIONS DESIGNATION DESIGNATION
51:20-54:11
54:20-24 Vv
54:20-55:6
55:1-2 Vv
55:4-13 403 401/402 LC
55:18-23 403 401/402 LC L
56:1-7 403 401/402 LC L
56:9-15 403 401/402 LC
56:18-24 403 401/402 LC
57-2 403 401/402 LC
57-4-13 403 401/402 LC 55:4-59:5
57:16-24 NR 401/402 LC
58:3-9 NR 401/402 LC L
58:12-59:1 403 401/402 LC
59:4-10 403 401/402 LC
59:13-19 NRL
59:22-25
106 59:20-62:16
61:1-62:13
62:17-20 401/402 NR 62:17-24
63:12-17
403 401/402 LC 63:12 -65:16
63:20-64:16

 

 

 

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 10 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)

 

PLAINTIFF’S
DEPOSITION
DESIGNATION

DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEFENDANTS COUNTER- COUNTER-
DESIGNATION DESIGNATIONS DESIGNATION Doe WN CO

 

 

64:19-65:2

 

64:24-68:18

 

65:5 - 16

 

65:17-66:12

 

 

66:17-67:22

 

 

68:1-20

 

 

68:23-25 106 65:17-72:8

 

 

69:2-20

 

 

69:4-11

 

 

70:2-72:4

 

72:18-77:11

 

 

77:25-78:23

 

 

79:2-81:6 106 72:18-85:12

 

 

82:24-83:2

 

 

84:8-85:12

 

84:10-92:19

 

85:18-21

 

 

85:25-87:6

 

 

87:8-88:19 106 85:18-91:14

 

 

89:21-90:7

 

 

90:10-91:6

 

91:12-14

 

 

 

106 91:12-99:6
91:18

 

 

 

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS
3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 11 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110:19-111:12

(Page and Line Numbers)

PLAINTIFF’S DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEPOSITION DEFENDANTS COUNTER- OTe
DESIGNATION DESIGNATION PS ERE MNCON! DESIGNATION DESIGNATION

91:20-93:1

93:23-95:1
94:10-96:5 95:3-9

95:12-96:18
97:5-98:23 97:5-98:9

98:11-99:4

99:6

99:10-100:17 Vv
99:14-100:17

101:5-10

101:5-102:21;
101:15-102:21 106 103:1-105:4 and
106:18-23
103:1-105:4
106:18-23
108:22-111:4
V 106 108:22-111:12

 

 

112:2-11

401/402 403 RD
LCL

 

112:24-113:12

401/402 403 RD
LCL

 

401/402 403 RD

 

 

 

 

 

 

 

113:15-16 LCL
401/402 403 RD
113:18-114:1 LCL
114:25-115:3 106 114:23-115:20
114:23-115:12
115:9-12 106 114:23-115:20
116:25-117:7 106 116:15-117:7

 

 

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS
3:17CV5517

 
Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 12 of 50

 

 

A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)

PLAINTIFF’S DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEPOSITION DEFENDANTS COUNTER- COUNTER-
DESIGNATION DESIGNATION DESIGNATIONS DESIGNATION DESIGNATION

118:11-14

118:16

118:18-119:7
118:22-119:5

106 117:10-120:20

119:9-10

119:12-22

120:1-4
120:6-20

121:10-13

121:17-22 106 121:4-122:20
121:18-122:20 | 121:24-122:4

123:1-3 V 106

123:6 106

123:8 V 106

123:10-14 V 106 123:1-124:11

123:16-17 106

123:19-20 L 106

123:22-124:11 106

en N8? 06 124:21-125:24:

128:4-5 126:9-128:5

133:22-134:5 106 133:22-134:14

136:6-22 106 136:6-138:11

 

 

4828-6865-8 169.2

-10-

PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 13 of 50

 

 

A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)
PLAINTIFF’S DEFENDANTS OBJECTIONS TO PLAINTIFFS’ OBJECTIONS TO
DEPOSITION DEPOSITION DEFENDANTS COUNTER-
DESIGNATION DESIGNATION DESIGNATIONS DESIGNATION DESIGNATION
136:25-137:20
138:24-140:15
106 138:24 -143:7
139:21-143:7 | 140:19-141:5
153:19-22
154:9-155:13 106 153:19-155:25
155:15-25
156:23-162:3 VLC RD
156:23-158:4
156:23-158:4
165:16-17
165:20-166:24
165:24-175:19 | 167:2-23
165:16-171:10
168:20-169:17 | 106 RD and 172:2-
174:12
169:21-170:4
170:6
170:19-171:4
174:14-175:19
177:2-178:18
179:2-180:23
179:22-180:19 106 179:2-184:12
181:4-18
181:19-184:12
185:9-186:11 M

 

 

4828-6865-8 169.2

-ll-

PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 14 of 50

Il. JONATHAN CHEE (Singapore)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

(Page and Line Numbers)
eS OBJECTIONS TO OBJECTIONS TO
DEPOSITION

DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
6:4-11
6:22-24 401/402
7:12-16
8:10-13
8:18-25
9:15-25

609 MIL4 403 EXCL
13:2-5
16:6-17:17 401/402 106 16:6-17:14
17:23-18:16 106 17:23-21:25
25:5 106
25:7-28:16 106

25:1-31:16

28:18-19 106
28:21-29:20 106
39:18-42:8

106 38:11-44:17
42:19-44:17
47:4-49:18
49:21-50:22
51:1-15

. . 52:17-54:12 and
§2:17-56:25 106 54-22-58°17
63:18-64:19 401/402 106 63:3-64:14
4828-6865-8169.2 1. PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 15 of 50

 

DEFENDANTS’
DEPOSITION
DESIGNATION

64:24-25

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

 

65:3-66:11

 

66:13-14

 

66:16-67:15

 

67:18-68:1

 

68:5

 

68:7-70:6

(Page and Line Numbers)

OBJECTIONS TO
DESIGNATIONS

401/402 106

PLAINTIFF COUNTER-
DESIGNATION

64:15-70:6

OBJECTIONS TO
COUNTER-DESIGNATION

 

 

 

 

 

 

 

 

71:4-8

106

and 73:3-15

71:4-8; 72:14-73:1

 

73:16-25

 

74:3

 

74:6-11

 

74:13-74:22

 

75:1-19

 

75:21-76:1

 

76:3-10

 

76:12-22

 

76:24-25

 

77:2-78:1

 

78:3-22

 

79:4-9

 

79:11

 

79:13

 

 

106

73:16-99:25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4828-6865-8 169.2

-13-

PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 16 of 50

 

DEFENDANTS’
DEPOSITION
DESIGNATION

79:15-16

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

 

79:18-21

 

79:25-80:10

 

80:16-82:16

 

82:23

 

82:25

 

83:2-14

 

83:19-21

 

83:24-84:13

 

84:20-85:8

 

85:23-86:10

 

86:12

 

86:14-94:17

 

94:19-21

 

94:23-95:15

 

95:19-97:4

(Page and Line Numbers)

OBJECTIONS TO
DESIGNATIONS

106

 

PLAINTIFF COUNTER- OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATION

 

 

 

 

 

 

 

73:16-99:25

 

 

 

 

 

 

 

 

 

109:3-110:5

 

110:8-10

 

110:12-16

 

111:6-112:25

 

113:5-14

 

113:25-114:21

 

 

106

 

 

 

109:3-114:17

 

 

 

 

 

 

4828-6865-8 169.2

PLAINTIFF'S DEPO DESIGNATIONS

“14- 3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 17 of 50

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)

DEFENDANTS’

TRONS TTT OBJECTIONS TO PLAINTIFF COUNTER- OBJECTIONS TO
DESIGNATIONS DESIGNATION COUNTER-DESIGNATION

DESIGNATION

115:6-20

 

 

 

 

115:23-24

 

 

116:1-8

 

 

116:10-12

 

 

118:17-119:3

 

 

119:5-18 106 115:6-124:18

 

 

119: 20-21

 

 

120:1-121:5

 

 

121:7-123:2

 

 

123:4-17

 

 

123:20-25

 

148:22-149:20

 

 

 

 

 

 

 

 

 

149:16-20
150:14
401/402

150:16-25

151:1-20 609 MIL4 403 EXCL
156:4-23 609 MIL4 403 EXCL
157:1 609 MIL4 403 EXCL
157:21-24 609 MIL4 403 EXCL

 

 

 

 

 

 

4828-6865-8169.2 PLAINTIFF'S DEPO DESIGNATIONS

715 - 3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 18 of 50

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
DEFENDANTS’ OBJECTIONS TO OBJECTIONS TO
DEPOSITION
DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
160:19-161:2 401/402 403 LC
161:4-7 401/402 403 LC
161:11-17 401/402 403 LC
163:4-25
164:3-9
164:15 106 163:4 — 167:6

 

 

165:20-166:11

 

 

167:3-6

 

167:8-16

 

 

168:1-14

 

 

168:16-169:8

 

 

169:18-170:14
106 167:8-174:21

 

 

170:13-14

 

 

170:17-172:11

 

 

172:16-173:5

 

 

174:1-21

 

178:22-179:13

 

 

106 178:22-180:21
180:5-13

 

182:6-183:9

 

 

106 181:15-184:13
183:12-184:1

 

186:14-189:13

 

 

106 184:24-190:8
189:16-23

 

 

 

 

 

 

4828-6865-8169.2 PLAINTIFF'S DEPO DESIGNATIONS

- 16 - 3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 19 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

(Page and Line Numbers)
eS OBJECTIONS TO OBJECTIONS TO
DEPOSITION

DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
190:1-8 106 184:24-190:8
190:13-193:17

106 190:13-195:25
193:21-194:25
198:12-200:7

106 198:6-203:20
200:9-202:1
205:5-208:23 401/402 205:5-208:22
209:13-210:9

401/402
210:11-19
210:21-19
214:1-16 106 210:21-216:12
215:3-216:8
217:2-219:1

106 217:2-223:4
219:11-222:14
229:5-10 106 228:19-231:6
240:5-8
240:10-246:17

106 240:5-252:22
246:23-249:25
250:3-252:22

 

 

 

 

 

 

SINCO intends on calling this witness to testify live at trial.

4828-6865-8169.2 PLAINTIFF'S DEPO DESIGNATIONS

- 17 - 3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 20 of 50

IV. SINCO30(b)(6) (Jonathan Chee)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF SINCO 30 (b)(6) TAKEN ON SEPTEMBER 16, 2019
(Page and Line Numbers)
eS OBJECTIONS TO OBJECTIONS TO
DEPOSITION
DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
5:7-8
5:14-16
6:18-22
6:24-7:2
7:3-5 401/402
8:9-15 106 8:9-9:11
9:22-12:13
12:21-23
13:4-14
106 12:21-14:8
13:18-14:8
14:18-21
15:5-16:4
16:8-11 106 14:18-18:25
16:14-18:1
18:14-23
19:5-21:1 106 19:5-21:16
21:19-22:3 106 21:19-22:16
4828-6865-8169.2 18 - PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 21 of 50

 

DEPOSITION OF SINCO 30 (b)(6) TAKEN ON SEPTEMBER 16, 2019
(Page and Line Numbers)

DEFENDANTS’

TRONS TTT OBJECTIONS TO PLAINTIFF COUNTER- OBJECTIONS TO
DESIGNATIONS DESIGNATION COUNTER-DESIGNATION

DESIGNATION

22:6-16

 

 

 

23:4-24:7

 

 

24:14-26:14

 

 

26:2 1-23
106 23:4-31:17

 

 

27:1-15

 

 

27:17-25

 

 

28:5-31:17

 

32:1-34:8

 

34:25-35:10 106 403 34:10-35:10

 

35:24-37:10

 

 

106 35:24-37:15
37:14-15

 

38:1-39:3

 

39:8-13 403 LC

 

39:14-39:15

 

 

39:18-40:6 106 39:14-40:23

 

 

40:12-23

 

 

 

 

 

 

4828-6865-8169.2 PLAINTIFF'S DEPO DESIGNATIONS

-19- 3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 22 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF SINCO 30 (b)(6) TAKEN ON SEPTEMBER 16, 2019
(Page and Line Numbers)
eS OBJECTIONS TO OBJECTIONS TO
DEPOSITION
DESIGNATIONS DESIGNATION COUNTER-DESIGNATION
DESIGNATION
41:7-42:6
42:9-12
42:14-43:16
43:25 106 41:7-46:15
44:4-6
44:12-23
45:1-10
46:14-15
46:16-48:1
48:19-50:17
50:19-24
51:1-52:6
52:11 RD 401/402
53:22-23 MIL TR
53:25 MIL TR
54:5-8 MIL TR
54:14-55:11 MIL TR
AS28-O859-8169-2 90 - PLAINTIFF'S DEPO DESIGNATIONS

3:17CV5517

 
A Professional Corporation

 

ROPERS

Menlo Park

MAJES KI

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 23 of 50

 

DEFENDANTS’
DEPOSITION
DESIGNATION

56:5-12

DEPOSITION OF SINCO 30 (b)(6) TAKEN ON SEPTEMBER 16, 2019

(Page and Line Numbers)

OBJECTIONS TO
DESIGNATIONS

 

 

56:16-24

 

57:5-8

 

57:19-58:6

106

 

58:10-23

 

58:25

 

59:2-18

 

60:4-16

PLAINTIFF COUNTER- OBJECTIONS TO
DESIGNATION COUNTER-DESIGNATION

 

 

 

56:5-60:16

 

 

 

 

 

61:6-62:22

 

63:10-68:19

106

 

68:23-69:17

 

70:9-21

 

 

 

61:3 -70:21

 

 

 

 

 

 

Dated: September 8, 2021

4828-6865-8 169.2

Respectfully submitted,
ROPERS MAJESKI PC

By: __/s/ Lael Andara
LAEL D. ANDARA
ROBIN M. PEARSON
DANIEL E. GAITAN
Attorneys for Plaintiff
SINCO TECHNOLOGIES PTE LTD

 

PLAINTIFF'S DEPO DESIGNATIONS

“21- 3:17CV5517

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7

DOUGLAS A. WINTHROP (SBN 183532)
Douglas. Winthrop@arnoldporter.com
JEREMY T. KAMRAS (SBN 237377)
Jeremy.Kamras@amoldporter.com
JOSEPH FARRIS (SBN 263405)
Joseph.Farris@arnoldporter.com
ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center, 10th Floor

San Francisco, CA 94111-4024

Telephone: 415.471.3100

Facsimile: 415.471.3400

Filed 09/15/21 Page 24 of 50

WHGC, P.L.C.

Jeffrey C.P. Wang (SBN 144414)
JeffreyWang@WHGCLaw.com
Michael G. York (SBN 89945)
MichaelYorkK@WHGCLaw.com
Kathleen E. Alparce (SBN 230935)
KathleenAlparce@WHGCLaw.com
Jessica A. Crabbe (SBN. 263668)
JessicaCrabbe@WHGCLaw.com
1301 Dove Street, Suite 1050
Newport Beach, CA 92660

Tel. (949) 833-8483; Fax: (866) 881-5007

Attorneys for Defendants XINGKE ELECTRONICS

(DONGGUAN) CO., LTD., formerly known as

SINCO ELECTRONICS (DONGGUAN) CO., LTD.,

LIEW YEW SOON aka, MARK LIEW, NG CHER

YONG. aka CY NG, and MUI LIANG TJOA aka ML

TJOA

UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION

SINCO TECHNOLOGIES PTE LTD.,
Plaintiff,
vs.

SINCO ELECTRONICS (DONGGUAN) CO.,
LTD.; XINGKE ELECTRONICS
(DONGGUAN) CO., LTD.; XINGKE
ELECTRONICS TECHNOLOGY CO., LTD.;
SINCOO ELECTRONICS TECHNOLOGY CoO.,
LTD.; MUI LIANG TJOA (an individual); NG
CHER YONG aka CY NG (an individual); and
LIEW YEW SOON aka MARK LIEW (an
individual),

Defendants.

 

 

Case No. 3:17-CV-05517-EMC
Action Filed: September 22, 2017

REPLY TO PLAINTIFF’S OBJECTIONS
TO DEFENDANTS' DEPOSITION
DESIGNATIONS AND NOTICE OF
COUNTER-DESIGNATIONS

Date:
Time:
Place:

October 5, 2021
3:00 p.m.
Courtroom 5, 17th Floor

Judge: Honorable Edward M. Chen

Trial: November 1, 2021

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 25 of 50

Plaintiff SinCo Technologies Pte. Ltd, ("SINCO") hereby provides objections and counter
designations to Defendants’ identified Deposition testimony. Any designation including discussion

by the attorney, other than objections, with the witness are intended as it provides context for later

 

 

 

 

 

 

 

 

 

 

 

 

testimony.
ABBREVIATION OBJECTIONS
106 Rule of completeness to designation.
(page:line to page:line). Objections removed.
Testimony in designation not relevant to claims
401/402 or defenses in this action.
Designation causes unfair prejudice, confuses the issues,
403 misleads the jury, wastes time (asked and answered).
Presumption Against Reference to Prior Conviction over
609 ten years old.!
MIL Subject to motion in limine.
LC Calls for legal conclusion.
Testimony is not based on Personal Knowledge, but
RD simply reading a document provided by
NR Non-responsive; no question pending.
SPEC Calls for speculation.
Vv Vague.
M Misstates the testimony.

 

 

 

 

Any objections are presumed removed from any deposition testimony read or played before
the Jury. Defendants designations were inconsistent” in skipping or designation of attorney
objections along with designation of the counsel asking the question (which is not spoken, and not
on the video), in either event such material would not be read or appear on the deposition video.
SINCO's counter designations again assumes that any objections by counsel will be removed from

the testimony, as well as reference to the attorney asking the question.

1

 

 

 

DEFS’ OBJECTIONS TO PLAINTIFF’S DISCOVERY DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 26 of 50

COUNTER-DESIGNATIONS AND OBJECTIONS

These counter-designations anticipate the removal of objections and interaction not in the

form of a question by counsel as presented to the Jury.

I. Minh Chi Nguyen (United States)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF MINH CHI NGUYEN, TAKEN ON AUGUST 24, 2018
(Page and Line Numbers)
DEFENDANTS’
¢ ’ PLAINTIFF COUNTER- ¢ ¢ $
DEPOSITION - '
} ATIO DESIGNATION
DESIGNATION
5:25-6:8
8:1-9:8
9:10 — 9:17
9:19-21
9:24-10:1
10:13-10:24 106 10:8-:11:1
Rule 401 / 403. Part
of Plaintiffs counter-
designation (13:18) is
only one line of a
question and no
. . . . response is provided
11:22-13:12 106 11:19-13:18 and thus it should not
be included. Beyond
this issue, Defendants
have no objection to
Plaintiffs counter-
designation.
14:6-10
14:13-14
14:17-23
15:8-16:21
17:21-18:6 17:21-18:20; 20:2- | Rule 401 / 403 / 106.
one. Plaintiff's counter-
106 SPEC 21:16; 25:7-26:18 and | designations do not
18:12-13 27:24-28:7 correct a misleading
impression; rather, it

 

2

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 27 of 50

 

DEPOSITION OF MINH CHI NGUYEN, TAKEN ON AUGUST 24, 2018

 

(Page and Line Numbers)

 

seeks to admit
testimony regarding a
completely separate
topic (i.e.,
employment status of
Liew and Ng).

 

31:11-31:23

106

31:11-31:25

 

37:12-38:2

106

36:4-38:13

Rule 401 / 403 / 106.
36:4 - 37:11 does not
correct a misleading
impression; rather, it
discusses propriety
information for
another company —
not the original
company discussed in
Defendants’ original
designations.

 

52:11-53:12

 

56:5-60:19

 

62:15-18

106

§2:11-54:25 and
§5:3-62:24

See Defendants MIL
No. 5. 52:13-54:25,
although discussing
the same project, this
pertains to the issue of
trade secrets; it is
irrelevant for claims at
issue in the federal
case.

 

63:15-21

106

63:2-63:25

 

64:21-65:19

106

64:9-67:23

 

71:22-72:2

106 M

70:1-72:2

In the event Plaintiff's
counter-designations
are admitted into
evidence, under Fed.
R. Evid. 106,
Defendants counter-
designate: 72:14-
73:24; 74:6-9; ; 74:16-
74:19-20; 79:4-80:15.

 

72:14-73:7

 

 

106

72:14-73:21

 

 

In the event Plaintiff's
counter-designations
are admitted into
evidence, under Fed.
R. Evid. 106,
Defendants counter-
designate: 72:14-

 

3

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 28 of 50

 

DEPOSITION OF MINH CHI NGUYEN, TAKEN ON AUGUST 24, 2018

 

(Page and Line Numbers)

 

73:24; 74:6-9; ; 74:16-
74:19-20; 79:4-80:15.

 

99:24-101:3 106 98:21-101:23

 

101:24-102:5

 

106:9-107:6 103:16-110:18

 

106
109:2-110:18

Hearsay. Page
103:16-22 repeats the
witness’s prior
declaration and
counsel’s statement is
not required to be
admitted under Fed.
R. Evid. 106.

 

113:8-23 106 113:8-114:25

Under Fed. R. Evid.
106, 113:8-114:25 and
115:25-9 should be
included.

 

146:3-147:18

 

146:3-147:24; 149:7-

106 24 and 150:1-151:20

151:12-152:13

Hearsay and Lack of
Personal Knowledge.
In pages 150:10-
151:11, the witness is
repeating what he
heard from other
Plaintiff employees
and even admits
“Firsthand
knowledge, no I do
not know.”

 

154:9-156:4 154:9-157:1 and 157:3-

8

 

106
156:6-19

 

 

157:9-19

 

106 157:9-159:24
158:14-24

 

 

163:25-165:12 106 163:8-165:12

Hearsay and FRE 403.
163:8-163:25 is an
incomplete answer to
a question that was
not counter-
designated and also
repeats the witness’s
prior declaration.

 

168:2-19 106 165:19-171:18

 

 

 

 

Hearsay and FRE 403.
165:19-165:25 repeats
the witness’s prior
out-of-court
statement; 166:20-24

 

 

4

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 29 of 50

 

DEPOSITION OF MINH CHI NGUYEN, TAKEN ON AUGUST 24, 2018

 

(Page and Line Numbers)

 

(same); and the
remainder of
Plaintiff's counter
designation is
irrelevant or should be
excluded under FRE
403.

 

171:22-172:13

106

171:22-172:15

 

185:6-19

 

106

 

 

184:17-185:19

 

FRE 401/403. The
counter-designations
pertain to the state
trade secret
allegations. See
Defendants MIL No.
5.

 

SINCO intends on calling this witness to testify live at trial.

II. BRYAN LIM (Singapore)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
PLAINTIFF'S DEFENDANTS OB ONS TO PLAINTIFFS' ®): ONS TO
DEPOSITION DEPOSITION ) ny. COUNTER- : :
DESIGNATION DESIGNATION ) DESIGNATION ) ’
5:3-4
5:5-11
5:16-6:6
8:10-11:7
9:1-12:13 106 8:10-12:13
11:17-24
13:3-16 13:3-11 106 12:20-13:16
14:2-15:16 14:2-14:6
106 14:2-16:4
15:8-25
17:6-18:3 106 16:18-23:4

 

 

5

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 30 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
18:6-17
19:2-9
19:12-13
19:16-20:1
20:4-8
20:14-16
20:18
20:21-21:5
21:20-23:4
24:1 401/402 NR
24:2-25:15
25:16-27:14
106 25:16-28:25
25:22-27:14
} Testimony is
29:1-4 M relevant because it
RD L 401/402 pertains to SinCo
29:7 403 Silicon Rubber,
with whom one of
29:9-12 L 401/402 403 28:17-30:17 the defendants had
entered into an
29:16 401/402 403 employment
agreement.
30:12-17 No objections to
L 401/402 403 Plaintiffs counter-
30:21 designations
: (28:17-30:17).
30:23-24
31:2-9
106 30:23-31:22
31:11
31:19-22
6

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 31 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019

 

 

 

 

 

(Page and Line Numbers)
32:1-3
32:5-6 401/402
32:10-13 106
33:15 401/402

 

32:5-38:15
33:17-35:12 106

32:5-40:13 106

 

35:15-36:21

 

36:23-38:15 106
106

 

38:23-39:11

 

39:6-40:13 | 39:13-24 M 106

 

40:1-14 106

 

 

 

 

 

 

 

 

 

41:7-42:8 106 41:7-42:11

42:8-11 are
counsel’s
objections; these
should be
excluded.

 

41:11-42:1

 

42:12-15 106 V

The question is not
vague; the witness
was able to answer
the question.

 

42:12-43:15
42:18-23 106 V

The question is not
vague; the witness
was able to answer
the question.

 

43:2-19 106 M

 

 

 

 

 

The question does
not misstate
testimony. In 43:8,
the witness admits
the customer would
speak to
Defendants; thus,
counsel’s follow-
up question that a
customer would
speak with
Defendants on its
own does not
misstate testimony.

 

7

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 32 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
Plaintiffs raises a
FRE 106 objection
but does not
43:21-22 106 counter-designate
any testimony that
should be admitted
for completeness.
The question is not
; ; vague; the witness
43:24-44:2 V 106 was able to answer
the question.
Plaintiff raises a
FRE 106 objection
but does not
44:4 106 counter-designate
any testimony that
should be admitted
for completeness.
Plaintiff raises a
FRE 106 objection
but does not
44:7-8 106 counter-designate
any testimony that
should be admitted
for completeness.
44:10-45:21
45:23-46:11 106 45:23-46:22
The question is not
46:23-25 vague; the witness
was able to answer
46:23-47:16 47:4-9 V 106 46:23-47:16 the question.
47:11-13
47:19-48:5
48:7-48:14
48:16-51:10
49:12-51:6
51:12-13
51:15-19
8

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 33 of 50

 

 

 

 

BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
52:22-54:16
PLAINTIFF'S DEFENDANTS ‘ ¢ ¢ PLAINTIFFS' OBJECTIONS TO
DEPOSITION DEPOSITION } ny, COUNTER- COUNTER-
DESIGNATION DESIGNATION } ‘ DESIGNATION DESIGNATION
51:20-54:11
The question is not
54:20-24 v vague; the witness
54:20-55:6 was able to answer
55:1-2 Vv the question.
55:4-13 403 401/402 LC inability to answer
basic questions
motivations and
56:1-7 403 401/402 LC L reasons for
bringing a lawsuit
56:9-15 403 401/402 LC against Defendants
— had they not
56:18-24 403 401/402 LC used the “SinCo
name — is relevant
57-2 403 401/402 LC because it
: demonstrates the
A] 403 401/402 LC level of animosity
57:4-13 and bias the
witness had against
suggests that SinCo
58:3-9 NR 401/402 LC L SG brought a
meritless case
58:12-59:1 403 401/402 LC against Defendants
because the two
were in direct
competition for
customers after
59:4-10 403 401/402 LC SinCo DG was
sold, rather than
due to Trademark
infringement.
59:13-19 NRL
59:22-25
9

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 34 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
61:1-62:13
106 59:90N-A7°16
62:17-24 contains
an exchange
. . between counsel
62:17-20 401/402 NR 62:17-24 only, and thus this
exchange be
omitted.
63:12-17
403 401/402 LC 63:12 -65°16
63:20-64:16
PLAINTIFF'S DEFENDANTS ‘ ¢ ¢ PLAINTIFFS' OBJECTIONS TO
DEPOSITION DEPOSITION ) ny. COUNTER- COUNTER-
DESIGNATION DESIGNATION ! ‘ DESIGNATION CONF ECO
64:19-65:2
65:5 - 16
64:24-68:18 65:17-66:12
66:17-67:22
68:1-20
68:23-25 106 65:17-72:8
69:2-20
69:4-11
70:2-72:4
72:18-77:11
77:25-78:23
79:2-81:6 106 72:18-85:12
82:24-83:2
84:8-85:12
85:18-21
10

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 35 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 4, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
85:25-87:6
87:8-88:19
89:21-90:7 | 106 85:18-91:14
84:10-92:19 | 90:10-91:6
91:12-14
106 91:12-99:6
91:18
DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019
(Page and Line Numbers)
PLAINTIFF'S DEFENDANTS OB ONS TO PLAINTIFFS' OB ONS TO
DEPOSITION DEPOSITION } ny. COUNTER- : :
DESIGNATION DESIGNATION ) ATIO DESIGNATION ) ’
91:20-93:1
93:23-95:1
94:10-96:5 95:3-9
95:12-96:18
97:5-98:23 97:5-98:9
98:11-99:4
99:6
Nothing is vague
about the question
nor answer. The
witness states he
purportedly heard
Defendants were
99:10-100:17 Vv pretending to be
Plaintiff and that he
subsequently
clarified with the
customer that this
wasn’t true, which
undermines any
11

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 36 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
argument that there
was “actual
confusion”.
99:14-100:17
101:5-10
101:5-102:21;
101:15-102:21 106 103:1-105:4 and
103:1-105:4 106:18-23
106:18-23
108:22-111:4
V 106 108:22-111:12
110:19-111:12
. 401/402 403 This line of
112:2-11 RDLCL questioning is
j 401/402 4 relevant because it
12 112:24-113- Le L 03 demonstrates that
the witness had
made prior
113:15-16 401/402 403 inconsistent
RDLCL statements (i.e
1113:18-114- | 401/402 403 Plaintiffs complaint
RDLCL and his inability to
determine whether
this is true or not).
114:25-115:3 106 114:23-115:20
114:23-115:12
115:9-12 106 114:23-115:20
116:25-117:7 106 116:15-117:7
118:11-14
118:16
118:18-119:7
118:22-119:5
119:9-10
119:12-22

 

 

 

 

 

 

 

 

12

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 37 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)

120:1-4
120:6-20

121:10-13

121:17-22 106 121:4-122:20
121:18-122:20 | 121:24-122:4

123:1-3 V 106

123:6 106

123:8 V 106

123:10-14 V 106 123:1-124:11

123:16-17 106

123:19-20 L 106

123:22-124:11 | 106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

127:9-128:2 ay.
106 124:21-125:24;

128:4-5 126:9-128:5

133:22-134:5 | 106 133:22-134:14

136:6-22 106 136:6-138:11

136:25-137:20

138:24-140:15
106 138:24 -143:7

139:21-143:7. | 140:19-141:5

153:19-22

154:9-155:13 | 106 153:19-155:25

155:15-25

156:23-162:3 | VLCRD 156:23-158:4 The exchange is

 

 

 

 

 

13

 

neither vague nor a

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 38 of 50

 

DEPOSITION OF BRYAN LIM, TAKEN ON APRIL 5, 2019

 

(Page and Line Numbers)

 

156:23-158:4

legal conclusion.
Counsel is reading
from a document in
which the deponent
corresponded with a
non-party regarding
the sale of SinCo
DG; the fact that the
deponent was aware
of an upcoming sale
and received
compensation for it
suggests that he
consented to the
sale.

 

165:16-17

 

165:20-166:24

 

 

 

 

 

 

The deponent is
confronted by his
prior statement from
a document. The
admission of such

 

 

 

 

 

 

 

 

 

165:24-175:19 | 167:2-23 evidence is proper
165:16-171:10 for its truth and
168:20-169:17 | 106 RD and 172:2- Defendants’
174:12 designations are
169:21-170:4 proper.
170:6
170:19-171:4
174:14-175:19
177:2-178:18
179:2-180:23
179:22-180:19 106 179:2-184:12
181:4-18
181:19-184:12
Nothing is
misleading. The
witness answers the
185:9-186:11 M question in the

 

 

 

 

affirmative (186:14).
As such, the proper
designation should
be 185:9-186:14.

 

14

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 39 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ill. JONATHAN CHEE (Singapore)
DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
DEFENDANTS'
¢ : PLAINTIFF COUNTER- : ONS TO
DEPOSITION
} ATIO DESIGNATION $ R-D .
DESIGNATION
6:4-11
6:22-24 401/402
7:12-16
8:10-13
8:18-25
See Defendants’
9:15-25 Opposition to MIL
No. 4.
13:2-5
16:6-17:17 401/402 106 16:6-17:14
17:23-18:16 106 17:23-21:25
FRE 401 / 403 / 701 /
25:5 106 Speculation. In
Plaintiff's counter-
25:7-28:16 106 designations (29:20-
31:16), the witness
28:18-19 106 admits, “Yes I would
be speculating. I
. . would not know...”
25:1-31:16 and opines about
“minority oppression”
and other complex
28:21-29:20 106 business concepts
even though he has
not been designated or
qualified as an expert
witness (Rule 701).
39:18-42:8
106 38:11-44:17
42:19-44:17
47:4-49:18
49:21-50:22
15

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 40 of 50

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)
51:1-15
5217-56-25 106 52:17-54:12 and
Testimony regarding
Plaintiffs business
structure and the
63:18-64:19 401/402 106 63:3-64:14 “ultimate decision
maker” is relevant to
SinCo SG’s conduct
in this case.
DEFENDANTS'
‘ . PLAINTIFF COUNTER- OBJECTIONS TO
DEPOSITION ' ear DESIGNATION OPUS) EEUU LOY
DESIGNATION
It is relevant that the
64:24-25 “word” SinCo is
publicly being used by
65:3-66:11 multiple companies
but Plaintiff is not
66:13-14 prosecuting these
companies
66:16-67:15 401/402 106 64:15-70:6 (affirmative defenses).
67:18-68:1
68:5
68:7-70:6
71:4-8; 72:14-73:1
71:4-8 106 and 73-3-15
73:16-25
74:3
74:6-11
74:13-74:22
75:1-19
75:21-76:1
76:3-10
76:12-22
76:24-25
16

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 41 of 50

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)

77:2-78:1

78:3-22

79:4-9

79:11

79:13

DEFENDANTS’

OB PLAINTIFF COUNTER- OBJECTIONS TO

ES a . DESIGNATION OLE PU SON E MNOS

DESIGNATION
Rule 401 and 403.

79:15-16 Testimony from 97:5-
99:25 pertain to

79:18-21 tooling and design of
products (trade

79:25-80:10 secrets). See
Defendants MIL No.

80:16-82:16 5.

82:23

82:25

83:2-14

83:19-21

106 73:16-99:25

83:24-84:13

84:20-85:8

85:23-86:10

86:12

86:14-94:17

94:19-21

94:23-95:15

95:19-97:4

109:3-110:5 106 109:3-114:17 unter desigeation

17

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 42 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
cuts off 114:18-21, in
110:8-10 which Plaintiff admits
that counsel’s
110:12-16 statement is true.
111:6-112:25
113:5-14
113:25-114:21
DEFENDANTS'
OF ‘ ¢ PLAINTIFF COUNTER- OBJECTIONS TO
DESIGNATION
115:6-20
115:23-24
116:1-8
116:10-12
118:17-119:3
119:5-18 106 115:6-124:18
119: 20-21
120:1-121:5
121:7-123:2
123:4-17
123:20-25
148:22-149:20
149:16-20
Plaintiff's failure to
150:14 prosecute other
companies using the
401/402 “SinCo” name is
150:16-25 relevant as it goes
towards Defendants’
affirmative defenses.
18

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 43 of 50

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)

See Defendants’

151:1-20 609 MIL4 403 EXCL NpPasition to MIL

156:4-23 609 MIL4 403 EXCL

157:1 609 MIL4 403 EXCL

157:21-24 609 MIL4 403 EXCL

160:19-161:2 401/402 403 LC designations are
proper impeachment

161:4-7 401/402 403 LC under FRE 608(b)
(specific instances of
untruthful act).
Deponent admits

161:11-17 401/402 403 LC being the COO of a
company despite
being disqualified.

163:4-25

164:3-9

164:15 106 163:4 —167:6

165:20-166:11

167:3-6

167:8-16

168:1-14

168:16-169:8

169:18-170:14

170:13-14

170:17-172:11

172:16-173:5

19

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 44 of 50

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019

 

(Page and Line Numbers)

 

174:1-21

 

178:22-179:13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

106 178:22-180:21
180:5-13
182:6-183:9
106 181:15-184:13
183:12-184:1
186:14-189:13
106 184:24-190:8
189:16-23
DEFENDANTS'
OF ONS TO PLAINTIFF COUNTER- OBJECTIONS TO
DESIGNATION
190:1-8 106 184:24-190:8
190:13-193:17
106 190:13-195:25
193:21-194:25
198:12-200:7
106 198:6-203:20
200:9-202:1
401/402 205:5-208:22 The deponent’s
decision to amend
language at issue in
this case suggests that
the deponent
understood such
205:5-208:23 language to create an
ambiguity and thus is
relevant to the issue of
whether Defendants
Mark Liew and Cy Ng
were employees of
SinCo SG or Xingke.
Evidence that
209:13-210:9 contradicts SinCo
SG’s allegations in the
401/402 complaint (a party
210:11-19 admission) is proper
impeachment by
specific contradiction,
20

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 45 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF JONATHAN CHEE, TAKEN ON APRIL 4, 2019
(Page and Line Numbers)
which permits
extrinsic evidence.
See US v. Antonakeas,
255 F.3d 714, 724 (9th
Cir. 2001).
210:21-19
214:1-16 106 210:21-216:12
215:3-216:8
217:2-219:1
106 217:2-223:4
219:11-222:14
229:5-10 106 228:19-231:6
240:5-8
240:10-246:17
106 240:5-252:22
246:23-249:25
250:3-252:22

 

 

 

SINCO intends on calling this witness to testify live at trial.

IV. SINCO 30(b)(6) Jonathan Chee)

 

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)

DEFENDANTS’

OB ‘ ¢ PLAINTIFF COUNTER- : ¢ ’
DEPOSITION

} ATI DESIGNATION $ R-D .
DESIGNATION
5:7-8
5:14-16
6:18-22
6:24-7:2
7:3-5 401/402

21

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 46 of 50

 

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Page and Line Numbers)

8:9-15 106 8:9-9:11
9:22-12:13
12:21-23
13:4-14

106 12:21-14:8
13:18-14:8
14:18-21
15:5-16:4
16:8-11 106 14:18-18:25
16:14-18:1
18:14-23
19:5-21:1 106 19:5-21:16
21:19-22:3 106 21:19-22:16

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019
(Page and Line Numbers)

DEFENDANTS'

OF . PLAINTIFF COUNTER- OB ONS TO
DEPOSITION

D ‘ DESIGNATION : val ATIO
DESIGNATION
22:6-16
23:4-24:7
24:14-26:14
26:21-23

22

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 47 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019
(Page and Line Numbers)

27:1-15
27:17-25
28:5-31:17
32:1-34:8
34:25-35:10 106 403 34:10-35:10
35:24-37:10

106 35:24-37:15
37:14-15
38:1-39:3
39:8-13 403 LC
39:14-39:15
39:18-40:6 106 39:14-40:23
40:12-23

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019
(Page and Line Numbers)

DEFENDANTS’

OB ONS TO PLAINTIFF COUNTER- OR ONS TO
DEPOSITION

} ATI DESIGNATION $ R-D ATIO
DESIGNATION
41:7-42:6
42:9-12
42:14-43:16

23

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 48 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019
(Page and Line Numbers)

43:25

44:4-6

44:12-23

45:1-10 106 41:7-46:15

46:14-15

46:16-48:1

48:19-50:17

50:19-24

51:1-52:6
The witness answers a
question posed in

. 52:2-6 and thus

52:11 RD 401/402 Defendants’
designation is
relevant.
Defendants agree to

53:22-23 MIL TR withdraw this
designation.
Defendants agree to

53:25 MIL TR withdraw this
designation.
Defendants agree to

54:5-8 MIL TR withdraw this
designation.
Defendants agree to

54:14-55:11 MIL TR withdraw this
designation.

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019
(Page and Line Numbers)
DEFENDANTS!
OB ’ ¢ PLAINTIFF COUNTER- ¢ ‘ ¢
DEPOSITION
D ATIO DESIGNATION s io) o

DESIGNATION

56:5-12

56:16-24

24

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS

3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 49 of 50

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEPOSITION OF SINCO 30(b)(6), TAKEN ON SEPEMBER 16, 2019
(Page and Line Numbers)
57:5-8
57:19-58:6
58:10-23
58:25
106 56:5-60:16
59:2-18
60:4-16
61:6-62:22
63:10-68:19
106 61:3 -70:21
68:23-69:17
70:9-21
Dated: September 10, 2021. ARNOLD & PORTER KAYE SCHOLER LLP

By: /s/ Douglas A. Winthrop
DOUGLAS A. WINTHROP

 

Attorneys for Defendants

XINGKE ELECTRONICS (DONGGUAN) CO.,
LTD., formerly known as SINCO
ELECTRONICS (DONGGUAN) CO., LTD.,
LIEW YEW SOON aka, MARK LIEW, NG
CHER YONG. aka CY NG, and MUI LIANG
TJOA aka ML TJOA

25

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS 3:17-CV-05517-EMC

 
BS

DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:17-cv-05517-EMC Document 477-7 Filed 09/15/21 Page 50 of 50

CERTIFICATE OF SERVICE

I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served a copy of the foregoing DEFENDANTS’ REPLY TO OBJECTIONS TO
DEPOSITION DESIGNATIONS on September 14, 2021.

/s/ Douglas A. Winthrop
DOUGLAS A. WINTHROP

 

26

 

 

 

DEFS’ REPLY TO OBJECTIONS TO DEPO. DESIGNATIONS 3:17-CV-05517-EMC

 
